The prosecution against this appellant originated in the court of common pleas of Montgomery county. The charge against him, by affidavit, was violating the state prohibition laws. From the judgment of conviction in said court, he appealed to the circuit court, and was there tried by a jury upon a complaint filed by the solicitor, charging the original offense complained of. In the circuit court he was again convicted; the jury assessed a fine of $100. The fine and costs being not presently paid or otherwise secured, the court duly sentenced the defendant to serve a sufficient and stated period of time to pay same at hard labor for the county. In addition thereto the court added six months' hard labor. From the judgment of conviction pronounced and entered the defendant appealed, and the appeal here is rested upon the record proper, there being no bill of exceptions. The clerk of the circuit court certifies that no bill of exceptions has been presented in this case. We have examined the record, and find it regular in all things. No error appearing thereon, the judgment of the lower court, from which this appeal was taken, will stand affirmed.
Affirmed.